                                                                              United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                         UNITED STATES DISTRICT COURT                          September 26, 2019
                                                                                 David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

ROBERT LEE,                                 §
     Plaintiff,                             §
                                            §
v.                                          §           CIVIL ACTION H-18-2422
                                            §
ACCENTURE LLP,                              §
     Defendant.                             §

                                   FINAL JUDGMENT

      Pursuant to the court’s order signed September 25, 2019 (Dkt. 33), defendant Accenture

LLP’s motion for summary judgment (Dkt. 30) is GRANTED.

      This is a FINAL JUDGMENT.

      Signed at Houston, Texas on September 25, 2019.




                                         ___________________________________
                                                     Gray H. Miller
                                               United States District Judge
